Kupferman and Asch, JJ.,
dissent in part in a memorandum by Kupferman, J., as follows: I would affirm for the reasons stated by Judge John A. K. Bradley at the IAS Part. It is undisputed that a two-year suspension of the petitioner’s membership in the New York State Chiropractic Association has a profound effect on his ability to practice his profession. Accordingly, the proceedings which led to his suspension should be considered with a critical eye.
In substance, the charges sustained were to the effect that the petitioner found the treatment of a patient by a fellow chiropractor to be deficient and said so. If professionals could *283not differ in their analysis of proper treatment in a given case, it would indeed be difficult to maintain any action for malpractice. If, for example, the Medical Society could suspend a physician who voluntarily testified against another physician as to the proper treatment of a patient, it would be difficult, if not impossible, to substantiate a claim. The statements here certainly do not approach hyperbole or invective. (See, Hustler Mag. v Falwell, 485 US 46.)
The respondent-appellant Association occupies a monopoly position with respect to chiropractic, and it should be subject to some supervision and control.
In this framework, the circumstances of the methods used in preferring charges and reaching the suspension conclusion, as delineated in this court’s opinion, raise serious questions as to the justice of the result.